         Case 1:18-cv-01099-RAH Document 65 Filed 05/07/21 Page 1 of 1




           In the United States Court of Federal Claims
                                            No. 18-1099L
                                        (Filed: May 7, 2021)

                                                 )
 RIVERVIEW FARMS, et al.,                        )
                                                 )
                       Plaintiffs,               )
                                                 )
 v.                                              )
                                                 )
 UNITED STATES,                                  )
                                                 )
                        Defendant.               )
                                                 )
                                                 )

                                               ORDER

       On May 7, 2021, the parties filed a joint motion to extend the period of jurisdictional fact
discovery (ECF 64). For good cause shown, the motion is GRANTED and the Court adopts the
scheduled proposed in the plaintiff’s motion.

       August 20, 2021:        The parties shall file a joint status report on their progress in
                               jurisdictional fact discovery.

       November 19, 2021: Jurisdictional fact discovery closes.

       November 29, 2021: The parties shall file a joint status report setting forth a proposed
                          schedule for further proceedings related to the issue of whether the
                          Court has jurisdiction over plaintiffs’ claims.

       It is so ORDERED.


                                                                   s/ Richard A. Hertling
                                                                   Richard A. Hertling
                                                                   Judge
